Filed:   April 2, 1997


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                              No. 95-3005
                           (CA-93-796-5-BR)



The Building Link, Inc.,

                                                 Plaintiff - Appellee,

           versus

William Britton, etc.,

                                              Defendant - Appellant.




                              O R D E R


     The Court amends its opinion filed February 21, 1997, as

follows:
     On the cover sheet, section 3, line 3 -- the district court's

number is corrected to read "CA-93-796-5- BR."

                                       For the Court - By Direction



                                          /s/ Patricia S. Connor

                                                      Clerk
                            UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3005



THE BUILDING LINK, INCORPORATED,

                                              Plaintiff - Appellee,

          versus

WILLIAM BRITTON, individually and d/b/a The
Building Link of South Carolina, d/b/a Corner-
stone Publishing, d/b/a Residential Digest,
t/a Trade Winds Publishing,

                                             Defendant - Appellant,
          and


TULLIUS CARTER ROWND, JR.; ROBERT         PATTON
KELLY, III; JACK BIRNEY CURRY, JR.,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-93-796-5-BR)


Submitted:   January 7, 1997           Decided:     February 21, 1997


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.




                                 2
William Britton, Appellant Pro Se. William Everett Moore, Jr.,
BASS, BRYANT & MOORE, Raleigh, North Carolina, for Appellee.




                              3
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order entering

judgment on the jury verdict finding that he infringed Plaintiff's

intellectual property and trade practice rights and awarding

damages to Plaintiff. The record does not contain a transcript of

the jury trial. Appellant has the burden of including in the record
on appeal a transcript of all parts of the proceedings material to

the issues raised on appeal. Fed. R. App. P. 10(b); 4th Cir. Local

R. 10(c). By failing to produce a transcript, Appellant has waived

review of the issues on appeal which depend upon the transcript to

show error. Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.), cert.
denied, 506 U.S. 1025 (1992); Keller v. Prince George's Co., 827

F.2d 952, 954 n.1 (4th Cir. 1987). As for the claims that can be

considered without a transcript, we have reviewed the record before
the court and find no reversible error. Accordingly, we deny Appel-

lant's application to proceed in forma pauperis and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         DISMISSED


                                4
5